Case 1:18-cr-00080-.]EG-CFB Document 12 Filed 12/19/18 Page 1 of 1

United States ])istrict Court
Southern l)istrict of Iowa

United States of America

Plaintiff,

VS. Case No. l:l 8-cr-00080-JEG-CFB-l

l:l [Check ifFedeml Public Dejénder is
ruzpearing onlyjr`)r arraignment or
initial appearance ]

Kenneth lay Still

\-/\._/\-_/\-/\_/\_/\_/

Defendant.

ORDER APPOINTING COUNSEL

The Court finds that the Defendant qualifies for appointment of counsel under the
Crimina] Justice Act, 18 USC §3006A, and the Criminal Justice Act Plan for the Southern
District of lowa. A CJA Form 23 Financial Affidavit shall be filed within five days of this Order.

lt is ORDERED that Federal Defender’s Office, or substitute counsel designated
pursuant to the CJA Plan, is appointed to represent Defendant for all proceedings, including
appeal. The Court may require Defendant to make f`ull or partial repayment of attorney and

witness f`ees, should it find that the Def`endant has the ability to make such payment.

]:)ate; December 19, 2018 M‘\_Q _M\»`§

Jtidgc 'S Signn!ure

Helen C. Adams, Chier.S. Magistrate Judge

Pi'im‘ea’ name and title

 

